PER CURIAM:
Plaintiffs/Appellants appeal the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment for Defendants/Appellees in this Labor Management Relations Act action. On appeal, Appellants allege that the magistrate judge lacked jurisdiction to adjudicate their action. As noted by the district court, however, this claims fails because the magistrate judge had jurisdiction to make a recommendation to the district court. See 28 U.S.C. § 636(b) (2000); Fed.R.Civ.P. 72(b). Accordingly, we affirm on the reasoning of the district court. See Graves v. Wellman, Inc., No. CA-03-2098-4-TLW (D.S.C. Sept. 27, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED